Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2020 and 10/08/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (Pub. No. US 2014/0187179 A1) hereafter referred to as Ferguson.
Regarding claim 1, Ferguson discloses:
Ferguson [0038] – wireless computing headset device 100, comprising: 

    PNG
    media_image1.png
    551
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    811
    media_image2.png
    Greyscale

a headband (See Fig. 1 depicting a headband 100); 

wherein the first array antenna has an omni-directional radiation pattern (See [0059] – Using antennas with approximately omnidirectional patterns, such as monopole, dipole, inverted F, planar inverted F, or circularly polarized antennas, of a combination thereof, with a splitter/combiner can approximate the ideal radiation pattern performance); 
a display unit coupled to the headband of the wireless VR device (See [0042] – microdisplay subassembly 1010); and 
a second array antenna disposed on the display unit of the wireless VR device to communicate wirelessly (See [0042] – One antenna 1005a is integrated proximate to microdisplay subassembly 1010 and arm 1011. A second antenna 1005b is located approximately 180° away from antenna 1005a, opposed to antenna 1005a, (e.g., on the opposite side of a user's head while wearing the headset computing device 100). Although the antenna 1005a of FIG. 1 is positioned at the front of HC 100 and antenna 1005b is positioned towards the rear of HC 100, it should be recognized that such an arrangement, while preferable, is not the only arrangement that will provide for spatial diversity. The two antennas can be preferably placed approximately 180° apart on any part (frame 1000, strap 1002, housing 1004, arm 1008) of the HC 100, such as on opposite sides of the strap 1002), 


Regarding claim 2, :
wherein the first array antenna is disposed such that a radiation plane of the first array antenna is at a predefined angle to a radiation plane of the second array antenna (See [0042] – One antenna 1005a is integrated proximate to microdisplay subassembly 1010 and arm 1011. A second antenna 1005b is located approximately 180° away from antenna 1005a, opposed to antenna 1005a, (e.g., on the opposite side of a user's head while wearing the headset computing device 100). Although the antenna 1005a of FIG. 1 is positioned at the front of HC 100 and antenna 1005b is positioned towards the rear of HC 100, it should be recognized that such an arrangement, while preferable, is not the only arrangement that will provide for spatial diversity. The two antennas can be preferably placed approximately 180° apart on any part (frame 1000, strap 1002, housing 1004, arm 1008) of the HC 100, such as on opposite sides of the strap 1002). 

Regarding claim 3, :
wherein the radiation plane of the first array antenna is perpendicular to the radiation plane of the second array antenna (See [0060] – front and the rear orthogonal antenna pairs can be summed passively for ease of implementation; or a more complex diversity switching method could be employed). 

Regarding claim 4, :

regulate radiations of the first array antenna and the second array antenna for beamforming and directional exchange of data based on the determined position of the docking station (See [0038] – an array of sensors embedded and/or integrated into the headset and/or attached to the device via one or more peripheral ports (not shown in detail in FIG. 1). Typically located within the housing of headset computing device 100 are various electronic circuits including, a microcomputer (single or multicore processors), one or more wired and/or wireless communications interfaces, memory or storage devices, various sensors and a peripheral mount or mounts, such as a "hot shoe."). 

Regarding claim 5, :
wherein the first array antenna includes at least five antennas arranged in an array (See Fig. 4E above depicting multiple antenna arrays wherein at least five antennas are arranged in an array; [0070] – FIG. 4E the dual band antennas 405av,ah,bv,bh are each coupled to an impedance matching filter 413av,ah,bv,bh. The impedance matching filters 413av,ah,bv,bh are each coupled to a switch 417a,b. Each switch 417a,b is couple to a diplexer 415a,b. Each diplexer 415a,b is coupled to a high frequency band transceiver 411.sub.Hi and a low frequency band transceiver 411.sub.Lo through a splitter/combiner or switch 409.sub.Hi, Lo. In the embodiment of the spatially diverse antenna system presented in FIG. 4E, the diplexers 415a,b diplex the signals received from the dual band antennas so that the low band signals received are filtered and coupled to the low band transceiver and the high band signals received are filtered and coupled to the high band transceiver). 

Regarding claim 6, :
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (Pub. No. US 2014/0187179 A1) hereafter referred to as Ferguson as applied to claim 1 above, and further in view of Sergeyev et al. (Pub. No. US 2014/0072078 A1) hereafter referred to as Sergeyev.

Regarding claim 7, Ferguson does not specifically teach:
wherein the first array antenna and the second array antenna communicate at about 60 Giga Hertz (GHz), based on Wireless Gigabit Alliance (WiGig) protocol of communication,
However, Sergeyev teaches:
wherein the first array antenna and the second array antenna communicate at about 60 Giga Hertz (GHz), based on Wireless Gigabit Alliance (WiGig) protocol of communication (See Sergeyev [0035] – device 102 may include at least a first antenna array 130 and a second antenna array 140;  [0014] – operating in accordance with existing Wireless-Gigabit-Alliance (WGA) specifications (Wireless Gigabit Alliance, Inc WiGig MAC and PHY Specification Version 1.0, April 2010, Final 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create a wireless headset such as the antenna device taught by Ferguson to include operation at 60 GHz Band Wigig such as the antenna array device taught by Sergeyev.  Motivation to combine the references stems from the desire to use antenna devices in known communication bands.  See also Sergeyev [0001] – wireless communication device may be configured to communicate over a millimeter wave (mmwave) wireless communication band. The wireless communication device may utilize a plurality of antennas, e.g., phased array antennas, to overcome a path loss of wireless communication signals over the mmwave wireless communication band.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918.  The examiner can normally be reached from 9am - 6pm EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845